Citation Nr: 0407082	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  01-03 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to service connection for a bilateral ankle 
and foot disability.  

3.  Evaluation of service-connected post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from June 1969 to January 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied the veteran's claims of entitlement to service 
connection for "degenerative joint disease of the cervical 
spine C5-6" and for a bilateral ankle and foot disability, 
which granted service connection and assigned a 50 percent 
disability evaluation for post-traumatic stress disorder 
(PTSD).  The Board has determined that the issues are more 
accurately characterized as stated on the cover page of this 
decision.  


FINDINGS OF FACT

1.  The veteran does not have a cervical spine disability 
that is related to his service.  

2.  The veteran does not have a disability of the feet or 
ankles that is related to his service.  

3.  The veteran's service-connected PTSD is shown to be 
productive of symptoms that include depression, flashbacks, 
nightmares, and sleep difficulties; his psychiatric disorder 
has not resulted in occupational and social impairment with 
deficiencies in most areas.  




CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred as a result of 
the veteran's service, and arthritis of the cervical spine 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2003).

2.  Foot and ankle disorders were not incurred as a result of 
the veteran's service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).

3.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 
9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran argues that service connection is warranted for a 
cervical spine disability, and a disability of the feet and 
ankles.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. 
§ 3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309 (2003).


The law provides that, in the case of any veteran who engaged 
in combat with the enemy in active service, satisfactory lay 
or other evidence of an injury incurred in service shall be 
accepted as sufficient proof of service incurrence of the 
injury if the evidence is consistent with circumstances of 
service and notwithstanding that there is no official record 
of service incurrence of the injury.  38 U.S.C.A. § 1154(b); 
see also VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000).

The veteran's discharge indicates that his military 
occupation specialty was "field artillery basic," and that 
his awards include the Vietnam Campaign Medal with "1960" 
device, and the Vietnam Service Medal with two bronze stars.  
His personnel file (DA Form 20) indicates that he served in 
the Republic of Vietnam for about 13 months, that his duties 
during that time involved serving as a cannoneer and 
assembler for and artillery unit, and that he was awarded the 
Army Commendation Medal with "V" device (for valor).  The 
Board further notes that service connection is currently in 
effect for PTSD, based on service in Vietnam.  In summary, 
the veteran served in Vietnam for about 13 months with an 
artillery unit, and his awards include the Army Commendation 
Medal with "V" device.  Based on the foregoing, the Board 
finds that the veteran participated in combat.  See 38 
U.S.C.A. § 5107(b); VAOPGCPREC 12-99.  The veteran is 
therefore eligible for the special considerations afforded to 
combat veterans.  See 38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(d).  However, the Board notes that the Court has held 
that 38 U.S.C.A. § 1154 does not alter the fundamental 
requirement of a medical nexus to service.  Kessel v. West, 
13 Vet. App. 9, 16 (1999); see also Libertine v. Brown, 9 
Vet. App. 521 (1996).  

A.  Cervical Spine Disability

At his hearing, held in January 2002, the veteran testified 
that he injured his cervical spine during service in Vietnam.  
Specifically, he stated that he hurt his cervical spine after 
he fell in mud and an artillery projectile landed on his 
neck.  He indicated that he saw a medic for treatment at that 
time.  In his substantive appeal, the veteran indicated that 
his injury occurred under combat conditions.  See also 
appellant's brief, dated in September 2003.  The Board 
further notes that VA medical reports show that the veteran 
has repeatedly asserted that he injured his cervical spine 
during service, and that he has had ongoing cervical spine 
pain.  

The veteran's service medical records do not show any 
complaints or treatment related to the neck or cervical 
spine.  The veteran's separation examination report, dated in 
January 1971, shows that low back pain was noted "by 
history."  His "spine, other musculoskeletal," and upper 
extremities, were clinically evaluated as normal.  An 
accompanying "report of medical history" shows that the 
veteran reported having had low back pain since June 1970, 
and that he denied having a history of a head injury.  

As for the post-service medical evidence, it consists of VA 
outpatient treatment and examination reports, dated between 
1998 and 2002.  

The VA outpatient treatment reports show that in July 1998, 
the veteran began receiving treatment for complaints that 
included neck pain.  His assessments include neck pain, 
cervical spine pain, cervical osteoarthritis, spondylosis of 
the cervical spine with "moderate, minimal canal stenosis," 
and cervicalgia, with an assessment of "CDD" (presumably 
"cervical disc disease") in June 1999.  A VA magnetic 
resonance imaging (MRI) report for the cervical spine, dated 
in November 2001, notes moderately advanced spondylosis at 
C5-6 and C6-7, and broad-based osteophyte at C5-6, with 
oncovertebral oseoarthropathy resulting in minimal canal 
stenosis and mild bilateral foraminal stenosis, and a partial 
effacement of the ventral thecal sac with resultant minimal 
canal and foraminal stenosis.  A VA X-ray report for the 
cervical spine, dated in November 2001, contains an 
impression of some spondylosis changes in the cervical spine, 
particularly the mid and lower cervical spine.  In 2002, he 
was treated for a posterior neck lipoma.  

A VA spine examination report, dated in August 2000, shows 
that the diagnoses noted X-ray evidence of degenerative joint 
disease of the cervical spine at C5-6.  

A VA "infectious, immune and nutritional disorders" 
examination report, dated in August 2000, shows that the 
examiner stated that the veteran had no residuals of an 
inservice malarial infection.  


The Board finds that the claim must be denied.  Service 
medical records do not show any treatment for cervical spine 
symptoms, or diagnosis of a cervical spine disorder.  
Therefore, a chronic condition is not shown during service.  
See 38 C.F.R. § 3.303.  The claimed disability is not shown 
by competent evidence until at least 1998.  This is 
approximately 26 years after separation from service.  This 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In addition, although the veteran is 
deemed to have participated in combat, as previously stated, 
the Court has held that 38 U.S.C.A. § 1154 does not alter the 
fundamental requirement of a medical nexus to service.  
Kessel v. West, 13 Vet. App. 9, 16 (1999); see also Libertine 
v. Brown, 9 Vet. App. 521 (1996).  Here, there is no 
competent evidence showing that the appellant has a cervical 
spine disability that was caused or aggravated by his 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim, and that the claim must 
be denied.  

B.  Ankle and Foot Disabilities

The veteran testified at a January 2002 hearing that he fell 
and injured his leg in Vietnam.  He indicated that he saw a 
medic for treatment at that time.  In his substantive appeal, 
the veteran indicated that his injury occurred under combat 
conditions.

The service medical records show that in October 1969 (prior 
to his service in Vietnam) the veteran received treatment for 
complaints of left heel pain.  There were no further entries 
in the service medical records related to the left heel.  The 
veteran's separation examination report, dated in January 
1971, shows that his feet, and lower extremities, were 
clinically evaluated as normal.  An accompanying "report of 
medical history" shows that the veteran denied having a 
history of foot trouble.  

As for the post-service medical evidence, it consists of VA 
outpatient treatment and examination reports, dated between 
1998 and 2002.  

The VA outpatient treatment reports do not contain a 
diagnosis of a foot or ankle condition.  

A VA foot examination report, dated in August 2000, shows 
that the veteran complained of bilateral ankle pain.  On 
examination, some crepitation in the left tibiotalar joints 
was noted.  Heel gait and toe gait were normal.  A 
neurological examination of the lower extremities was normal.  
X-rays showed a normal left ankle.  The examiner indicated 
that the feet and ankles were normal.  

A VA "infectious, immune and nutritional disorders" 
examination report, dated in August 2000, shows that the 
examiner stated that the veteran had no residuals of an 
inservice malarial infection.  

The Board finds that the claim must be denied.  With the 
exception of treatment for left heel pain in October 1969, 
the service medical records do not show any treatment for 
foot or ankle symptoms.  The evidence does not show that the 
veteran's left heel pain was a chronic condition, as 
evidenced by the lack of subsequent treatment or heel 
complaints during the remaining approximately one year and 
three months of service, and the fact that a left heel 
condition was not noted in the veteran's separation 
examination report.  Therefore, a chronic condition is not 
shown during service.  See 38 C.F.R. § 3.303.  Furthermore, 
although the veteran is deemed to have participated in 
combat, as previously stated, the Court has held that 38 
U.S.C.A. § 1154 does not alter the fundamental requirement of 
a diagnosis, or a medical nexus to service.  Kessel; 
Libertine.  Here, none of the medical evidence describes any 
foot or ankle pathology, and the Board finds that the veteran 
is not currently shown to have a foot or ankle disability.  
See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998) (holding 
that under 38 U.S.C.A. § 1110, an appellant must submit proof 
of a presently existing disability resulting from service in 
order to merit an award of compensation).  In this regard, to 
the extent that the veteran may argue that he has foot or 
ankle pain, this is not a disability.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Board further 
points out that there is no competent evidence showing that 
the appellant has a foot or ankle disability that was caused 
or aggravated by his service.  Finally, there is no competent 
evidence of arthritis of the feet or ankles showing that they 
became disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

C.  Conclusion

The Board has considered the appellant's oral and written 
testimony submitted in support of his arguments that he has 
the claimed conditions that should be service connected.  His 
statements are not competent evidence of a diagnosis, or a 
nexus between the claimed conditions and his service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Accordingly, the appellant's claims must be 
denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  PTSD Evaluation

The veteran argues that he is entitled to a higher evaluation 
for his service-connected PTSD.  

In September 2000, the RO granted service connection for 
PTSD.  The RO evaluated the veteran's PTSD under 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411.  The RO assigned a 50 
percent evaluation under DC 9411, with an effective date for 
service connection of March 11, 1998.  The veteran has 
appealed the issue of entitlement to a higher evaluation.  
Accordingly, the issue is whether a rating in excess of 50 
percent for PTSD is warranted for any period from March 11, 
1998 to the present.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

The Board observes that the Global Assessment of Functioning 
(GAF) scale is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994). 

A GAF score between 41 and 50 suggests serious symptoms or 
any serious impairment in social, occupational or school 
functioning.  See Quick Reference to the Diagnostic Criteria 
from DSM-IV at 47 (American Psychiatric Association 1994) 
("QRDC DSM-IV").  A score between 51 and 60 suggests 
moderate symptoms or moderate difficulty in social, 
occupational or school functioning.  Id.

The Board further notes that although some of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule (e.g., such symptoms as nightmares), the 
symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or 
exhaustive list of symptomatology which may be considered for 
a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

Under DC 9411, a 50 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, DC 9411. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id. 

The medical evidence for consideration consists of VA 
outpatient treatment and examination reports, dated between 
1998 and 2002.  The outpatient treatment reports show that 
the veteran began receiving treatment in July 1998 for 
psychiatric symptoms that included sleep difficulties, 
anxiety, anger, nervousness and depression.  His medication 
regime has changed over time, and has included Prozac, 
Trazodone and Buspar.  His diagnoses included PTSD, anxiety 
and depression.  


A VA PTSD examination report, dated in August 2000, shows 
that the veteran complained of depression, easily becoming 
angered, difficultly being around people, apathy, sleep 
difficulties, nightmares, flashbacks, and intrusive thoughts 
of Vietnam.  He stated that the longest period over which he 
had ever held a job was for six to eight years in a body 
shop.  He stated that he had held various odd or short-term 
jobs, which he estimated as 10 to 15 in  number, and that he 
usually got "stressed out and he just leaves the job or he 
blows off and he gets upset and angry."  He stated that the 
last stable job he had had was doing lawn maintenance for a 
department store for six months, but that he was fired 
because he was drinking and got into a fight.  He stated that 
he was currently helping a friend repair automobiles, but 
that this was not stable.  He said that he was living with 
his wife of 25 years.  On examination, the veteran was alert 
and oriented times three.  Thought processes were logical, 
although he reported having difficulty maintaining his train 
of thought.  He denied any perceptual disturbance, auditory 
or visual hallucinations, and suicidal ideations or intent.  
Cognitive functions were limited, as were remote events.  
Short-term memory and concentration were diminished.  Insight 
and judgment, and coping abilities, were limited.  The Axis I 
diagnoses were "PTSD, chronic, mild to moderate," and 
depressive disorder not otherwise specified, secondary to 
PTSD.  The Axis V diagnosis was a GAF score of 53-55.  

A VA PTSD examination report, dated in August 2001, shows 
that the veteran complained of symptoms that included 
depression, easily becoming angered, difficulty being around 
people, guilt, sleep difficulties, difficulties with memory 
and concentration, mood swings, nightmares, flashbacks, and 
intrusive thoughts of Vietnam.  His medications included 
Venlafaxine and Gabapentin.  He stated that he was 
unemployed.  On examination, hygiene was poor.  He was alert 
and oriented times three.  There was mild to moderate 
psychomotor retardation.  He spoke in a slow monotonous tone 
and had difficulty maintaining his train of thought.  He 
denied acute psychotic symptoms and suicidal ideation or 
intent.  Cognitive functions were limited.  Short-term memory 
was "down."  Attention span and concentration, and insight 
and judgment, were limited.  Coping abilities were fair.  The 
Axis I diagnoses were PTSD "chronic, moderate to severe," 
and major depressive disorder, "moderate and recurrent with 
no psychotic symptoms secondary to PTSD."  The Axis V 
diagnosis was a GAF score of 46-48.  The examiner noted that 
the veteran had serious and significant impairments in areas 
of functioning especially in social, industrial and 
occupational settings.  His capacity to be employed was also 
hindered by his current living situation and medical 
situation.  

A "Request For Employment Information In Connection With 
Claim For Disability Benefits" (VA Form 21-4192), dated in 
January 2001, indicates that the veteran was employed doing 
automobile body work from June to September of 1999, and that 
he was discharged after a probationary period.  No further 
explanation was provided.  

The Board initially notes that, to the extent that the 
veteran has been diagnosed with depression and anxiety, 
service connection is not currently in effect for these 
disorders.  However, the claims file does not currently 
contain medical evidence which, in the Board's opinion, 
adequately dissociates any depressive/anxiety symptoms from 
the veteran's PTSD symptoms.  In such cases, the Court has 
held that when it is not possible to separate the effects of 
a service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
on any issue be resolved in the veteran's favor, and that 
such signs and symptoms be attributed to the service-
connected condition.  Mittleider v. West, 11 Vet. App. 181 
(1998).  The Board has therefore not attempted to dissociate 
any psychiatric symptoms from his PTSD in this decision.

Although there is some evidence of the criteria required for 
a higher rating, the Board finds that the evidence does not 
show that the veteran's PTSD symptoms have resulted in 
occupational and social impairment with deficiencies in most 
areas, and that a rating in excess of 50 percent for PTSD is 
not warranted.  With regard to his family life, the veteran 
has been married for over 25 years, and he has stated that he 
gets along well with his wife and family.  See e.g., VA 
outpatient treatment report, dated in December 1998.  There 
is some evidence of impairment in cognitive functions and 
short-term memory, attention span, concentration, insight and 
judgment.  See e.g., August 2001 VA examination report.  In 
that report, the examiner characterized the veteran's PTSD as 
"moderate to severe," and his depression as "moderate."  
Id.  The veteran's GAF scores have ranged from 45 to 58, with 
the overwhelming majority of scores at 50 or above.  These 
scores are evidence of a moderate to severe impairment.  
However, the Board finds that when the veteran's GAF scores 
are considered together with the other findings in the 
medical evidence, that the criteria for a higher rating have 
not been met.  For example, the veteran has consistently been 
found to be alert and oriented in all spheres.  See e.g., VA 
outpatient treatment reports, dated in May and November of 
2000, January, June, July and November of 2001, February, 
June and August of 2002; VA examination reports, dated in 
August 2000 and August 2001.  Speech has repeatedly been 
noted to be normal (although slow at times), and thought 
processes have consistently been found to be logical and 
goal-directed.  See e.g., VA outpatient treatment reports, 
dated in May and November of 2000, June 2001, June 2002.  In 
reports, dated in January and May of 2001, insight and 
judgment were characterized as "fair."  In reports, dated 
in November 2000, and January and May of 2001, the veteran's 
cognitive functions were noted to be intact.  There are a few 
reports of suicidal thoughts, but no evidence of attempt or 
plan.  Other reports are negative for suicidal and homicidal 
ideation.  See e.g., VA outpatient treatment reports, dated 
in May 2000 and August 2002; VA examination reports, dated in 
August 2000 and August 2001.  A recent report indicates that 
his coordination and cognitive abilities were within normal 
limits.  See VA outpatient treatment report, dated in July 
2002.  Although the veteran has reported that he isolates 
himself, the evidence indicates that this symptom is not so 
severe as to warrant a higher rating.  See e.g., VA 
outpatient treatment reports, dated in November 1999 and May 
2001 (noting that he went on fishing trips in the Gulf); June 
2000 (noting that he walked two miles a day).  With regard to 
his employment, there is evidence that he is not working 
secondary to physical disorders.  Specifically, VA outpatient 
treatment reports, dated in June, September and November of 
2000, and July 2002, note ongoing treatment for carpal tunnel 
syndrome related to employment doing body work, and show that 
he underwent bilateral wrist surgeries for this disorder 
(service connection is not currently in effect for carpal 
tunnel syndrome).  In addition, an October 2001 VA outpatient 
treatment report shows that the veteran sought treatment for 
left knee pain, and that he was "currently building house 
addition."  In summary, the findings in such areas as 
hygiene, orientation, behavior, mood, memory, concentration, 
speech and insight do not reflect that the veteran has 
deficiencies in most areas to the required degree.  Overall, 
there is insufficient evidence of such symptoms as 
obsessional rituals, defects in speech, near-continuous panic 
or depression, impairment in the ability to function or 
impulse control, spatial disorientation, or neglect of 
personal appearance and hygiene; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; inability to establish and 
maintain effective relationships, such that a 70 percent 
rating is warranted.  See 38 C.F.R. § 4.130.  

Based on the foregoing, the Board finds that the evidence 
does not show that the veteran's symptoms, which include, but 
are not limited to, nightmares, flashbacks and sleep 
impairment, are of such severity as to warrant a 70 percent 
rating.  The Board concludes that the veteran's PTSD is not 
manifested by symptomatology that approximates, or more 
nearly approximates, the criteria for an evaluation in excess 
of 50 percent under DC 9411.  See 38 C.F.R. § 4.7.  
Accordingly, the preponderance of the evidence is against the 
claim, and the claim must be denied.  

III.  VCAA

The Board has considered whether VA has met its duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (as codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002)), 
which became effective on November 9, 2000.  The VCAA 
redefines VA's duty to assist and enhances the duty to notify 
claimants about information and evidence necessary to 
substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  
There is no issue as to providing an appropriate application 
form or completeness of the application in this case.  In the 
circumstances of this case, the appellant has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate his claims by the September 2000 and June 
2001 rating decisions, and the March 2001 and October 2002 
statements of the case.  See also, duty to assist letters, 
dated in November 2000, March 2001 and April 2003.  

With regard to the claims for service connection, in the 
March 2001 letter, the RO informed the appellant that VA 
would make reasonable efforts to obtain relevant records, 
including medical records, employment records, or records 
from other Federal agencies.  He was requested to provide 
"any additional information or evidence that you want us to 
try to get for you."  He was notified that it was still his 
responsibility to make sure that these records were received 
by VA.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  In April 2001, the appellant 
requested that records from the Pensacola VA Medical Center 
be considered, and these records have been obtained.  In 
summary, he has been informed of the evidence needed to 
support his claims, and of which evidence he should provide 
and which evidence VA would obtain.  Given the foregoing, 
there is no issue as to whether VA has complied with its duty 
to notify the veteran of his duties to obtain evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With regard to the claim for a higher PTSD evaluation, the 
Board notes that the April 2003 letter was sent to the 
veteran after the RO's June 2001 decision that is the basis 
for this appeal.  In this letter, the RO essentially notified 
the veteran that it would obtain all VA treatment reports, 
and that, provided certain criteria were met, VA would make 
reasonable efforts to help him to obtain all identified 
records necessary to substantiate his claim.  He was asked to 
identify all evidence which he desired VA to help him obtain 
within 30 days.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  There is no 
record of a reply that is responsive to this letter.  In 
summary, it appears that all relevant evidence has been 
associated with the claims file.  Based on the foregoing, the 
Board finds that the veteran has not been prejudiced by a 
failure of VA in its duty to assist, and that any violation 
of the duty to assist could be no more than harmless error.  
See Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision concerning all the issues 
currently before the Board on appeal was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified above.   

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The RO has 
obtained all relevant records identified by him or otherwise 
evident from the claims folder.  It has also arranged for VA 
examinations.  With regard to the service connection claims, 
although etiological opinions have not been obtained, the 
Board finds that the evidence, discussed supra, which shows 
that the veteran did not receive treatment for the claimed 
symptoms during service (except for one instance of left heel 
pain), that the claims file does not contain competent 
evidence showing that he has a bilateral foot or ankle 
disability, and that there is no competent evidence of a 
nexus between any of the claimed conditions and his service, 
warrants the conclusion that a remand for etiological 
opinions is not necessary to decide the claims.  See 
38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2003); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  In view of the foregoing, the Board finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matters on 
appeal have been made by the agency of original jurisdiction.  
Every possible avenue of assistance has been explored, and 
the appellant has had ample notice of what might be required 
or helpful to establish his claims.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a cervical spine disability is denied.

Service connection for a bilateral foot and ankle disability 
is denied.

An rating in excess of 50 percent for PTSD is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



